DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are pending. 
Claims 4, 7, 10, 13, 14, 16, 18, 19, 20, and 21 are  currently amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US 20040177594) in view of Schuler (US 3972418) and Knewtson (US 8763436).
Regarding claim 1, Dey discloses a suture package (Fig.2) comprising: a suture housing; a suture disposed on said suture housing (Fig.2-4), wherein said suture includes a suture thread (28); a suture dispensing path for removing said suture thread from said suture housing (Fig.2-4).

With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5; Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 
Knewtson is relevant to this issue and discloses wire straightening device(Fig.1,2)  wherein a straightening assembly (10) is provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section (20) that is configured to apply first flexing forces (Col1, Line 26,27;Fig.1) upon an exterior surface of said thread (12)  within a first plane (Col4, line 35) as said thread is drawn along the dispensing path (Fig.1) , and a second straightening section that is configured to apply second flexing forces (Col1, Line 26,27;Fig.1) upon the exterior surface of said thread (12)within a second plane (Col.4, line 37)  as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40).Although, the apparatus of Knewtson is used for the purpose of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey- Schuler to incorporate a straightening assembly is provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section that is configured to apply first flexing forces upon an exterior surface of said thread within a first plane as said thread is drawn along the dispensing path , and a second straightening section that is configured to apply second flexing forces upon the exterior surface of said thread within a second plane as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).

Regarding claim 2, Dey- Schuler- Knewtson discloses, first and second planes are perpendicular to one another (Knewtson; Col.4, line 38-40).

Regarding claim 3, Dey- Schuler- Knewtson discloses, one of said first and second planes is a horizontal plane and the other of said first and second planes is a vertical plane (Knewtson; Col.4, line 35-38).

Regarding claim 4, Dey- Schuler -Knewtson discloses, first straightening section comprises a first set of rollers (Fig.3) that is configured to apply the first flexing forces upon the exterior surface of said suture thread within said first plane (Col.4 line 50-60) as said suture thread is drawn along the suture dispensing path (Fig.3) ,  wherein said second straightening section (22) comprises a second set of rollers (Fig.4) that is configured to apply the second flexing forces upon the exterior surface of said suture 
 The limitation “so that said opposing first and second rollers of said first set of rollers bi-directionally flex said suture thread in opposite directions within said first plane as said suture thread is pulled along the suture dispensing path between said opposing first and second rollers of said first set of rollers. ” is considered to be functional language. The prior art of Dey- Schuler -Knewtson has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 5, Dey- Schuler- Knewtson discloses, first set of rollers comprises two or more rollers (36,40,44,110) on a first lateral side of the suture dispensing path (Fig.3) , and one or more rollers (34,38,42,132,134) on a second lateral side of the suture dispensing path that oppose said two or more rollers on the first lateral side of the suture dispensing path (Fig.3) , and wherein said second set of rollers comprises two or more rollers (236,240,244,310) above the suture dispensing path (Fig.4) , and 

Regarding claim 6, Dey- Schuler- Knewtson discloses suture straightening assembly is mounted on said suture housing (Schuler, Fig.5, 34) and has a suture thread inlet and a suture thread outlet, and wherein said first and second sets of rollers are located between the suture thread inlet and the suture thread outlet of said suture straightening assembly (Knewtson ;As shown in fig.2 , thread 12 enters the assembly through a circular structure 400 which allows the thread to go through the assembly; hence it is considered to be the inlet and the wire comes from the opposite side through a circular structure which is considered to be the outlet). 

Regarding claim 7, Dey-Schuler-Knewtson discloses, first and second sets of rollers are adjacent to one another (Fig.2) within said suture straightening assembly.

Regarding claim 8, Dey- Schuler-Knewtson discloses first set of rollers is closer to the suture thread inlet of said suture straightening assembly than said second set of rollers (Fig.2).

Regarding claim 10, Dey- Schuler-Knewtson discloses, first set of rollers (Fig.3) is mounted on a first carriage (30) that aligns said rollers of said first set of rollers (Fig.3) with said first plane (Horizontal plane), and wherein said second set of rollers (Fig.4) is mounted on a second carriage (230) that aligns said rollers of said second set of rollers (Fig.4) with said second plane (Vertical plane).

Regarding claim 11, Dey- Schuler-Knewtson suture comprises a needle (10)  secured to an end of said suture thread (Fig.3), and wherein said suture housing comprises a tray (Fig.3)  including a suture 

Regarding claim 12, Dey discloses A suture package (Fig.2) comprising: a suture housing including a tray (Fig.2, 3) having a suture channel (70); at least one suture (28) disposed on said suture housing (Fig.4), wherein said at least one suture includes a suture thread (Fig.4, 28) disposed within said suture channel (Fig.4) of said tray and a suture dispensing path (Fig.3, 4) for removing said suture thread from said suture housing.
However, Dey does not explicitly disclose a suture straightening assembly provided on said suture housing, said suture straightening assembly defining a suture dispensing path for removing said suture thread from said suture housing; said suture straightening assembly including a first suture thread straightening section that is configured to apply first flexing forces within a first plane upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second suture thread straightening section that is configured to apply second flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another.
With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5; Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dey-Schuler to incorporate straightening assembly defining a dispensing path for removing wire thread straightening assembly including a first thread straightening section that is configured to apply first flexing forces within a first plane upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second suture thread straightening section that is configured to apply second flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path , wherein said first and second planes extend along axes that define an angle relative to one another as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).

Regarding claim 13, Dey- Schuler-Knewtson discloses, first suture thread straightening section (20) comprises a first set of rollers (Fig.3) that is configured to apply the first flexing forces within said first plane (Fig.3,as the thread 12 is drawn in the direction 14, it would experience flexing force within the horizontal plane) upon the exterior surface of said suture thread as said thread is drawn along the 
 The limitation “so that said opposing first and second rollers of said first set of rollers bi-directionally flex said suture thread in opposite directions within said first plane as said suture thread is pulled along the suture dispensing path between said opposing first and second rollers of said first set of rollers. ” is considered to be functional language. The prior art of Dey- Schuler -Knewtson has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 14, Dey- Schuler-Knewtson discloses the first flexing forces applied by said first set of rollers flexes said suture thread in two opposite directions within said first plane, and wherein the 

Regarding claim 15, Dey- Schuler-Knewtson discloses first set of rollers comprises two or more rollers (36,40,44,110) on a first lateral side of the suture dispensing path (Fig.3) , and one or more rollers (34,38,42,132,134) on a second lateral side of the suture dispensing path that oppose said two or more rollers on the first lateral side of the suture dispensing path (Fig.3) , and wherein said second set of rollers comprises two or more rollers (236,240,244,310) above the suture dispensing path (Fig.4) , and one or more rollers (234,238,242,332,334) below the suture dispensing path that oppose said two or more rollers above the suture dispensing path (Fig.4) .

Regarding claim 16, Dey- Schuler-Knewtson discloses first set of rollers (Fig.3) is mounted on a first carriage that (30) aligns said rollers of said first set of rollers (Fig.3) with the first plane (Horizontal plane), and wherein said second set of rollers (Fig.4) is mounted on a second carriage (230) that aligns said rollers of said second set of rollers (Fig.4) with said second plane (Vertical plane).

Regarding claim 17, Dey- Schuler-Knewtson discloses suture thread disposed within said suture channel has a curved configuration (Dey, Fig.2-4), wherein a needle (10) is secured to an end of said suture thread (Fig.3), and wherein said tray (30) includes a needle park (100) for securing said needle to said suture housing.


However, Dey does not explicitly discloses a suture straightening assembly provided on said suture housing, said suture straightening assembly including a first suture thread straightening section that is configured to apply first flexing forces within a first plane (Col4, line 35)  upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second suture thread straightening section that is configured to apply second flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, wherein said first and second suture thread straightening sections are adjacent to one another within said suture straightening assembly, and wherein said first and second planes extend along axes that define an angle relative to one another.
With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5, Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 

Knewtson is relevant to this issue and discloses straightening assembly (Fig.1) including a first thread straightening section (20)  that is configured to apply first flexing forces within a first plane upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dey-Schuler to incorporate straightening assembly including a first thread straightening section that is configured to apply first flexing forces within a first plane upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second thread straightening section that is configured to apply second flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, wherein said first and second suture thread straightening sections are adjacent to one another within said straightening assembly, and wherein said first and second planes extend along axes that define an angle relative to one another as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).

Regarding claim 19, Dey- Schuler- Knewtson discloses, one of said first and second planes is a horizontal plane and the other of said first and second planes is a vertical plane (Knewtson; Col.4, line 35-38; Fig.1).


Regarding claim 21, first suture thread straightening section (20) comprises a first set of rollers (Fig.3) that is configured to apply the first flexing forces within said first plane (Fig.3,as the thread 12 is drawn in the direction 14, it would experience flexing force within the horizontal plane), wherein said second suture thread straightening section (22) comprises a second set of rollers (Fig.4) that is configured to apply the second flexing forces within and second plane (Fig.4,as the thread 12 is drawn in the direction 14, it would experience flexing force within the vertical plane), and wherein said first set of rollers of said first straightening section comprises first rollers (Knewtson; Fig.3; 36,40,44,110)  that are located on a first lateral side of said suture thread and opposing second rollers (Knewston, Fig.3;34,38,42,132,134) that are located on a second lateral side of said suture thread, wherein a distance between said opposing first and second rollers of said first set of rollers is less than an outer diameter of said thread (Fig.5A; The distance between roller 44 and 42 appears to be less than the outer diameter of the thread/wire).
 The limitation “so that said opposing first and second rollers of said first set of rollers bi-directionally flex said suture thread in opposite directions within said first plane as said suture thread is pulled along the suture dispensing path between said opposing first and second rollers of said first set of rollers. ” is considered to be functional language. The prior art of Dey- Schuler -Knewtson has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey- Schuler-Knewtson as applied to claim 7 in view of Militaru (US 20040050131).
Regarding claim 9, Dey- Schuler-Knewtson does not explicitly discloses  “first set of rollers is closer to the suture threads outlet of said suture straightening assembly than said second set of rollers.” Militaru is relevant to this issue and discloses a straightening roller assembly wherein first set of rollers (96; Horizontal plate, Fig.4) is closer to the suture threads outlet of said suture straightening assembly than said second set of rollers (10, Vertical plate, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dey-Schuler-Knewtson to incorporate first set of rollers is closer to the suture threads outlet of said suture straightening assembly than said second set of rollers as taught by Militaru because a placement of the first set of rollers (Horizontal) closer to the inlet or the outlet within the assembly as taught by “Knewtson” or “Militaru” would have been an obvious matter of design choice in as much as the resultant structure will work equally well.

Response to Arguments
Applicant' s amendments to the specification and claims have overcome the previously applied objections(s)
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Knewtson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Knewtson discloses a solution which the applicant utilizes in the invention. Therefore, the prior art of Knewtson is considered reasonably pertinent to the particular problem with which the applicant was concerned.
The prior art of Schuler discloses a suture package wherein suture straightening assembly is provided in said suture housing for the purpose of having a straight suture with no loops or coil. Schuler establishes the need for having suture straightening assembly and incorporates such mechanism within the suture packaging for advantages stated above. Pursuant to MPEP $2147.01(a), a reference is analogous art to the claimed invention if: 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Although, Knewtson discloses a wire straightening assembly, the teaching of it is considered to be relevant because the straightening assembly is utilized to straighten a wire/thread. Therefore, it can be concluded that the teaching of Knewtson is reasonably pertinent to the problem faced by the inventor. 
In response to applicant's argument that Knewtson teach a large motorized device that is used for straightening wire, to that the examiner replies that , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). A person of 
Lastly, with regards to argument related to Knewstons device not being sterilized, the Examiner replies that, suture packaging being sterilized is well known in the art and is established by the prior art of Dey and Schuler. Therefore, it is reasonably expected to have any part or teaching incorporated in such suture packaging to be sterilized. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giap (US 20120004672) discloses a suture package with a straightening assembly (11) to straighten the suture. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736